Title: From George Washington to Udny Hay, 30 January 1781
From: Washington, George
To: Hay, Udny


                        
                            Sir
                            Head Quarters New Windsor Janry 30. 1781
                        
                        With respect to your Letter of the 20th Inst. I can only observe that it appears to me, the transportation of
                            the specific supplies demanded by the Resolution of Congress of the 4th of Novr to the Places of Deposit, is to be
                            considered as properly a State expence, as the Supplies themselves; especially Since they are directed to be delivered at
                            such Places as shall be pointed out by the Commander in Cheif. The removal from those Depositories will, I should suppose
                            be a Continental Expence. But I have no farther information on the subject, than is derived from the act of Congress.
                        I should have given an immediate Answer to your Letter had not business of great importance intervened
                            & prevented. I am Sir.

                    